Exhibit 10.4E NATIONAL COMMERCE CORPORATION 2 PERFORMANCE SHARE AWARD NOTICE (PERFORMANCE CRITERIA) This Performance Share Award Notice (this “ Notice ”) evidences an Award of Performance Shares under the National Commerce Corporation 2011 Equity Incentive Plan (the “ Plan ”), subject to the terms of the attached Performance Share Award Agreement and the Plan. Your Award has been set at a target Award amount (the “ Target Award ”) of Performance Shares, as specified below. This Notice constitutes part of and is subject to the terms and provisions of the Agreement and the Plan, which are incorporated by reference herein. References to defined terms in the Plan and the Agreement are capitalized in this Notice. You must return an executed copy of this Notice to the Company within 30 days of the date hereof. If you fail to do so, the Administrator may declare your Award to be null and void. Grant Date : As of January 1, 2016 Grantee : [NAME OF GRANTEE] Target Award : [NUMBER OF PERFORMANCE SHARES] Award Period : 4-year period beginning on January 1, 2016 and ending on December 31, 2019, with no Interim Periods. Conditions for Payment : Payout of your Award (if any) will occur after the completion of the Award Period. The earned percentage of the Target Award is based on the Company’s achievement of a specified diluted earnings per share compound annual growth rate (“ EPS CAGR ”) over the four years of the Award Period, as follows: ▪ Threshold : 30% of the Grantee’s Target Award is earned if EPS CAGR is %. No shares are earned if EPS CAGR is less than %. ▪ Target : 100% of the Grantee’s Target Award is earned if EPS CAGR is %. ▪ Maximum : 150% of the Grantee’s Target Award is earned if EPS CAGR is greater than or equal to %. ▪ Interpolation : The Company will interpolate between the threshold, target and maximum goals in the manner set forth in the following table: EPS CAGR Percentage of Target Award Earned by Grantee < % No Earned Shares % 30% of Target Award % 72% of Target Award % 100% of Target Award % 128% of Target Award > or % 150% of Target Award The Company will linearly interpolate between the amounts set forth above. Award Range : Depending on the Company’s EPS CAGR, the Grantee may earn between 0% of the Target Award if the minimum threshold is not reached and 150% of the Target Award if the maximum threshold is reached. Asset Quality Control Mechanism : In order to receive any payout of your Award, the Company must have maintained net charge-offs averaging less than 0.60% of average loans over the 4 years of the Award Period, subject to certain adjustments in the discretion of the Administrator. Deferral of Payment of Award : Payment of your Award, if earned, may be deferred under the Company’s Deferral of Compensation Plan for Key Employees and Non-Employee Directors. For deferral purposes, your Award is “performance based” under Section 409A of the Internal Revenue Code. Acquisitions : In determining the amount of your Award, the Administrator will take into consideration other factors, such as net charge-off levels from acquired banks (where the loans in question were not approved by management of National Bank of Commerce but such problem assets and risks were properly identified in due diligence). The Administrator will also take into consideration non-operating costs associated with mergers and acquisitions and other strategic expansions. National Commerce Corporation By: Printed Name: Title: Date: I acknowledge that I have carefully read the attached Agreement and the Plan and agree to be bound by all of the provisions set forth in these documents. Enclosures: GRANTEE: Performance Share Award Agreement Signed: National Commerce Corporation 2011 [Grantee] Equity Incentive Plan Date: 2 PERFORMANCE SHARE AWARD AGREEMENT UNDER THE NATIONAL COMMERCE CORPORATION 2 1.
